RENDERED: AUGUST 21, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                            NO. 2019-CA-000243-MR


RICKEY D. MCALLISTER                                               APPELLANT



                 APPEAL FROM FULTON CIRCUIT COURT
v.             HONORABLE TIMOTHY A. LANGFORD, JUDGE
                       ACTION NO. 17-CR-00134



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: Rickey McAllister (McCallister) appeals from the final

judgment of the Fulton Circuit Court after he was found guilty of drug-related

charges. He complains that the circuit court improperly imposed a fine, court

costs, and jail fees. We affirm.
                                              FACTS

               In the fall of 2017, McCallister was arrested and charged with

possession of a controlled substance in the first degree and possession of drug

paraphernalia, a misdemeanor. He was assigned a public defender by the district

court and that assignment was continued once he was indicted and the case

proceeded in the circuit court.1 Assigned counsel represented him at trial, at which

he was found guilty by the jury of both counts, and was at his side at sentencing.

               At the sentencing, the circuit court imposed a $500 fine for the

possession of drug paraphernalia verdict. He was sentenced to three years’

imprisonment for the felony charge of possession of a controlled substance in the

first degree. Additionally, court costs of $160, to be payable in monthly

installments of $30 after service of the term of incarceration, were imposed. Also

imposed by separate order were jail fees of $22 a day for the 128 days spent


1
  We note that the district court appears to have attempted to have both found McAllister not
indigent while at the same time granting him the services of a public defender by striking
“denied” and writing in “granted” from the first selection of Form AOC-350.

The first line of that form reads: The Affiant ________________
__ is NOT indigent pursuant to KRS Chapter 31 and the Request for Appointment of Counsel is
DENIED.
The second line reads:
__ is indigent pursuant to KRS Chapter 31 and the Request for Appointment of Counsel is
GRANTED. The Court appoints the Department of Public Advocacy to represent the Defendant
in the above-styled case.

In essence, the district court carved out a third possibility—finding a person not indigent, but still
appointing DPA to represent them. As McAllister has not raised the finding that he was not
indigent, we will not revisit that finding.

                                                 -2-
awaiting trial. McAllister failed to timely file a notice of appeal and, rather, a

motion for belated appeal was filed for him by counsel, though no order appointing

counsel on appeal appears in the file.

             McAllister does not appeal his conviction or his term of incarceration.

Rather, he complains only about the costs, fees, and fine imposed.

                            STANDARD OF REVIEW

             There was no objection at the time of sentencing to the fine, fees, or

costs, so these allegations of error must be reviewed for palpable error under

Kentucky Rules of Criminal Procedure (RCr) 10.26. The Commonwealth has

alleged that these issues were more than not objected to, arguing any objection was

affirmatively waived by counsel. Counsel advocating for her client to be able to

pay fines over time and in a denomination that he might have had less trouble

paying is not an affirmative waiver, but is rather advocacy, and shall not be held to

amount to a waiver of the right to attack their imposition as palpable error.

             We will reverse under the palpable error standard only
             when a “manifest injustice has resulted from the error.”
             RCr 10.26. “[T]he required showing is probability of a
             different result or error so fundamental as to threaten a
             defendant’s entitlement to due process of law.” Martin v.
             Commonwealth, 207 S.W.3d 1, 3 (Ky. 2006). When we
             engage in palpable error review, our “focus is on what
             happened and whether the defect is so manifest,
             fundamental and unambiguous that it threatens the
             integrity of the judicial process.” Id. at 5.

Baumia v. Commonwealth, 402 S.W.3d 530, 542 (Ky. 2013).

                                          -3-
                                          ANALYSIS

               1. Misdemeanor Fine

               The jury elected to recommend only a $500 fine be paid for the

misdemeanor violation, with no accompanying period of incarceration.2

McAllister argues that it is improper to assess a misdemeanor fine upon an

indigent, but failed to acknowledge that the circuit court never found McAllister to

be indigent. There is in the record no in forma pauperis finding to proceed on

appeal without costs, though it does appear that McAllister paid no filing fees for

the prosecution of this belated appeal.

               As McAllister does not argue that the circuit court erred in finding

him not indigent, erroneously insisting the circuit court found him indigent, we

will not revisit that determination except to note that there appears evidence in the

record that he receives $900 per month in benefits; thus, the record provides

support for the circuit court’s finding. Trigg v. Commonwealth, 460 S.W.3d 322

(Ky. 2015). Further, there can be no sentencing error which constitutes palpable

error when the circuit court imposes a fine on a person it has not found to be

indigent.


2
  McAllister argues that the jury’s verdict was vague on this question as they crossed out the
“and/or” portion of the verdict form and then wrote in “or,” but failed to assess a term of
incarceration. McAllister’s argument is that in writing in the disjunctive, the jury indicated they
wanted him to serve either zero months in jail or pay a $500 fine and that the choice should have
been for the lesser punishment, i.e., zero months in jail. We find this argument unworthy of
discussion, but acknowledge it was made.

                                                -4-
             If a trial judge was not asked at sentencing to determine
             the defendant’s poverty status and did not otherwise
             presume the defendant to be an indigent or poor person
             before imposing court costs, then there is no error to
             correct on appeal. This is because there is no affront to
             justice when we affirm the assessment of court costs
             upon a defendant whose status was not determined. It is
             only when the defendant’s poverty status has been
             established, and court costs assessed contrary to that
             status, that we have a genuine “sentencing error” to
             correct on appeal.

Spicer v. Commonwealth, 442 S.W.3d 26, 35 (Ky. 2014). The imposition of the

misdemeanor fine was not palpable error.

             2. Court Costs

             The circuit court imposed $160 in court costs in the final judgment.

Again, McAllister incorrectly argues that the circuit court found him to be indigent

when the record is contrary to that assertion. Rather, the imposition of court costs

is prohibited upon a “poor person” pursuant to Kentucky Revised Statutes (KRS)

23A.205(2), which McAllister acknowledges. However, since there was no

objection to the circuit court’s finding McAllister was not a poor person pursuant

to KRS 453.190(2), this Court cannot review the assessment for palpable error. It

would be reviewable error had the circuit court found McAllister to be a poor

person and then assessed the costs, but it did not so find.

             This Court cannot review the propriety of the circuit court’s finding

that McAllister was not a “poor person” without an objection to the finding. Roe v.


                                          -5-
Commonwealth, 493 S.W.3d 814, 830 (Ky. 2015), as modified (May 5, 2016), as

corrected (Nov. 14, 2016). The court costs stand.

              3. Jail Fees

              The circuit court obviously had taken note of several decisions of this

Court and our Supreme Court as concerns the issue of imposition of jail fees. See

Jackson v. Commonwealth, No. 2018-CA-000543-MR, 2019 WL 2246172 (Ky.

App. May 24, 2019); Bishop v. Commonwealth, No. 2017-CA-001793-MR, 2019
WL 103924 (Ky. App. Jan. 4, 2019); Weatherly v. Commonwealth, No. 2017-SC-

000522-MR, 2018 WL 4628570 (Ky. Sept. 27, 2018).3

              The order of the circuit court assessing jail fees specifically points out

that the fee of $22 a day was adopted by Fulton County “pursuant to applicable

statute.” The cases above involved this issue from this same circuit wherein there

was no indication in the record that the per diem rate was established in accordance

with the statute. Now that the order assessing establishes that the per diem fee was

established as the law requires, and as there was no objection to the manner in

which the county so established the per diem, the assessment shall stand. We




3
  “[U]npublished Kentucky appellate decisions, rendered after January 1, 2003, may be cited for
consideration by the court if there is no published opinion that would adequately address the
issue before the court.” Kentucky Rules of Civil Procedure (CR) 76.28(4)(c). Unpublished
opinions may be cited by the Court as persuasive. Estate of Wittich By and Through Wittich v.
Flick, 519 S.W.3d 774, 779 (Ky. 2017).



                                              -6-
decline to find, as McCallister invites, that the circuit court violated the law in

assessing jail fees because we disagree that the circuit court found him to be

indigent, and we decline to find palpable error occurred when the circuit court

found him not to be a poor person when the court so found with no objection.

                                   CONCLUSION

             Because the circuit court found McAllister to be non-indigent and no

objection having been lodged thereto, we decline to find palpable error in that

finding. Further, we find no palpable error in finding him not to be a poor person,

there having been no objection lodged against such finding. Therefore, the

assessment of court costs, the imposition of a misdemeanor fine, and the

assessment of jail fees stands.

             L. THOMPSON, JUDGE, CONCURS.

             DIXON, JUDGE, DISSENTS WITHOUT SEPARATE OPINION.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Aaron Reed Baker                           Daniel Cameron
 Frankfort, Kentucky                        Attorney General of Kentucky

                                            Christopher Henry
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                          -7-